Exhibit (10)(oo)

MARSHALL & ILSLEY CORPORATION

2000 EXECUTIVE STOCK OPTION AND RESTRICTED STOCK PLAN

effective January 1, 2006, retroactive to January 1, 2005

as further amended on October 19, 2006

1. Objectives. The Marshall & Ilsley Corporation 2000 Executive Stock Option and
Restricted Stock Plan is designed to attract and retain certain selected
officers, key employees, non-employee directors and consultants whose skills and
talents are important to the Company’s operations, and reward them for making
major contributions to the success of the Company. These objectives are
accomplished by making awards under the Plan, thereby providing Participants
with a proprietary interest in the growth and performance of the Company.

2. Definitions.

(a) “Award” shall mean the grant of any form of stock option or stock award to a
Plan Participant pursuant to such terms, conditions and limitations as the Board
or Committee may establish in order to fulfill the objectives of the Plan.

(b) “Award Agreement” shall mean the agreement that sets forth the terms,
conditions and limitations applicable to an Award.

(c) “Board” shall mean the Board of Directors of Marshall & Ilsley Corporation.

(d) “Cause” shall mean the discharge of an employee on account of fraud or
embezzlement against the Company or serious and willful acts of misconduct
which, in the reasonable judgment of the Committee, are detrimental to the
business of the Company.

(e) “Change in Control” shall mean any of the following:

(i) The acquisition by any individual, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty-three percent (33%) or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions of common stock shall not constitute a
Change in Control: (A) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege or by one person
or a group of persons acting in concert), (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a reorganization, merger,
statutory share exchange or consolidation which would not be a Change in Control
under paragraph (iii) of this Section 2(e); or



--------------------------------------------------------------------------------

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened “election contest” or other actual or
threatened “solicitation” (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) of proxies or consents by or on behalf
of a person other than the Incumbent Board; or

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation, unless, following such reorganization, merger, statutory share
exchange or consolidation, (A) more than two-thirds (2/3) of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger, statutory share exchange or consolidation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger, statutory share exchange or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, statutory share exchange or
consolidation, (B) no person (excluding the Company, any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
reorganization, merger, statutory share exchange or consolidation and any person
beneficially owning, immediately prior to such reorganization, merger, statutory
share exchange or consolidation, directly or indirectly, thirty-three percent
(33%) or more of the Outstanding Company Common Stock or Outstanding Voting
Securities, as the case may be) beneficially owns, directly or indirectly,
thirty-three percent (33%) or more of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger,
statutory share exchange or consolidation or the combined voting power of the
then outstanding voting securities of such corporation, entitled to vote
generally in the election of directors and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, statutory share exchange or consolidation were members
of the Incumbent Board at the time of the execution of the initial agreement
providing for such reorganization, merger or consolidation; or

(iv) Consummation of (A) a complete liquidation or dissolution of the Company or
(B) the sale or other disposition of all or substantially all of the assets of
the Company, other than to a corporation, with respect to which following such
sale or other disposition, (1) more than two-thirds (2/3) of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting

 

2



--------------------------------------------------------------------------------

power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no person (excluding the Company and any employee benefit plan (or related
trust) of the Company or such corporation and any person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly,
thirty-three percent (33%) or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, thirty-three percent (33%) or more of, respectively, the
then outstanding shares of common stock of such corporation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (C) at least a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

(f) “Common Stock” or “stock” shall mean the authorized and issued or unissued
$1.00 par value common stock of the Company.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(h) “Committee” shall mean the Executive Compensation Committee of the Board of
Directors of Marshall & Ilsley Corporation. The Committee shall be comprised of
at least two non-employee directors within the meaning of Rule 16b-3 promulgated
under the Securities Exchange Act of 1934 and “outside directors” within the
meaning of Section 162(m) of the Code.

(i) “Company” shall mean Marshall & Ilsley Corporation and its subsidiaries
including subsidiaries of subsidiaries and partnerships and other business
ventures in which Marshall & Ilsley Corporation has a significant equity
interest, as determined in the sole discretion of the Committee.

(j) “Fair Market Value” shall mean the closing sale price of Common Stock on the
New York Stock Exchange as reported in the Midwest Edition of the Wall Street
Journal for the date of grant provided that, if no sales of Common Stock were
made on said exchange on that date, “Fair Market Value” shall mean the closing
sale price of Common Stock as reported for the most recent preceding day on
which sales of Common Stock were made on said exchange, or, failing any such
sales, such other market price as the Board or the Committee may determine in
conformity with pertinent law and regulations of the Treasury Department.

 

3



--------------------------------------------------------------------------------

(k) “Participant” shall mean a current or prospective employee, non-employee
director, consultant or other person who provides services to the Company to
whom an Award has been made under the Plan.

(l) “Plan” shall mean the Marshall & Ilsley Corporation 2000 Executive Stock
Option and Restricted Stock Plan.

(m) “Retirement” shall mean the termination of a Participant’s employment on or
after age 65.

3. Eligibility. Current and prospective employees, non-employee directors,
consultants or other persons who provide services to the Company eligible for an
Award under the Plan are those who hold, or will hold, positions of
responsibility and whose performance, in the judgment of the Committee or the
management of the Company (if such responsibility is delegated pursuant to
Section 6 hereof), can have a significant effect on the success of the Company.

4. Common Stock Available for Awards. Subject to adjustment as provided in
Section 14 hereof, the number of shares that may be issued under the Plan for
Awards during the term of the Plan is 5,000,000 shares of Common Stock, all of
which may be in the form of incentive stock options. Any shares subject to an
Award which are used in settlement of tax withholding obligations shall be
deemed not to have been issued for purposes of determining the maximum number of
shares available for issuance under the Plan. Likewise, if any Stock Option is
exercised by tendering shares, either actually or by attestation, to the Company
as full or partial payment for such exercise under this Plan, only the number of
shares issued net of the shares tendered shall be deemed issued for purposes of
determining the maximum number of shares available for issuance under the Plan.
No individual shall be eligible to receive Awards aggregating more than
1,000,000 shares of Common Stock reserved under the Plan during the term of the
Plan and the Company will not issue more than 250,000 shares of Restricted Stock
during the term of the Plan. The Company shall take whatever actions are
necessary to file required documents with the U.S. Securities and Exchange
Commission and any other appropriate governmental authorities and stock
exchanges to make shares of Common Stock available for issuance pursuant to
Awards.

5. Administration. The Plan shall be administered by the Committee, which shall
have full and exclusive power to interpret the Plan, to determine which persons
are Plan Participants, to grant waivers of Award restrictions, and to adopt such
rules, regulations and guidelines for carrying out the Plan as it may deem
necessary or proper, all of which powers shall be executed in the best interests
of the Company and in keeping with the objectives of the Plan.

6. Delegation of Authority. Except to the extent prohibited by applicable law or
the applicable rules of a stock exchange, the Committee may delegate to the
chief executive officer and to other senior officers of the Company its duties
under the Plan pursuant to such conditions or limitations as the Committee may
establish. Any such delegation may be revoked by the Committee at any time.

 

4



--------------------------------------------------------------------------------

7. Awards. The Committee shall determine the type or types of Award(s) to be
made to each Participant and shall set forth in the related Award Agreement the
terms, conditions and limitations applicable to each Award including any vesting
requirements. In all events, upon the occurrence of a Change in Control, all
Awards will become fully vested and immediately exercisable. The type of Awards
available under the Plan are those listed in this Section 7.

(a) Stock Option. A grant of a right to purchase a specified number of shares of
Common Stock the purchase price of which shall be not less than 100% of Fair
Market Value on the date of grant, as determined by the Committee. A stock
option may be in the form of a nonqualified stock option for all Participants or
an incentive stock option (“ISO”) for Participants who are employees. An ISO, in
addition to being subject to applicable terms, conditions and limitations
established by the Committee, complies with Section 422 of the Code which, among
other limitations, provides that the aggregate Fair Market Value (determined at
the time the option is granted) of Common Stock for which ISOs are exercisable
for the first time by a Participant during any calendar year shall not exceed
$100,000; that ISOs shall be priced at not less than 100% of the Fair Market
Value on the date of the grant (110% in the case of a Participant who is a 10%
shareholder of the Company within the meaning of Section 422 of the Code); and
that ISOs shall be exercisable for a period of not more than ten years (five
years in the case of a Participant who is a 10% shareholder of the Company).

(b) Restricted Stock Award. An Award of stock for such consideration as the
Committee may specify and which may contain transferability or forfeiture
provisions including a requirement of future services and such other
restrictions and conditions as may be established by the Committee and set forth
in the Award Agreement.

8. Deferred Payment of Awards. The Committee may permit selected Participants to
elect to defer payments of some or all types of Awards in accordance with
procedures established by the Committee which are intended to permit such
deferrals to comply with applicable requirements of the Code including, at the
choice of Participants, the capability to make further deferrals for payment
after retirement. Dividends or dividend equivalent rights may be extended to and
made part of any Award denominated in stock or units of stock, subject to such
terms, conditions and restrictions as the Committee may establish. The Committee
may also establish rules and procedures for the crediting of dividend
equivalents for deferred payments denominated in stock or units of stock.

9. Stock Option Exercise. The price at which shares of Common Stock may be
purchased under a Stock Option shall be paid in full at the time of the exercise
in cash or by means of tendering Common Stock, either directly or by
attestation, valued at Fair Market Value on the date of exercise, or any
combination thereof.

10. Tax Withholding. The Company shall have the right to deduct applicable taxes
from any Award payment and withhold, at the time of delivery or vesting of
shares under the Plan, an appropriate number of shares for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes. The
Company may defer making delivery with respect to Common Stock obtained pursuant
to an Award hereunder until arrangements satisfactory to it have been made with
respect to any such withholding obligation. If Common Stock is used to satisfy
tax withholding,

 

5



--------------------------------------------------------------------------------

such stock shall be valued based on the Fair Market Value when the tax
withholding is required to be made.

11. Amendment or Discontinuance of the Plan. The Board may, at any time, amend
or terminate the Plan; provided, however, that

 

  (a) subject to Section 14 hereof, no amendment or termination may, in the
absence of written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely affect the
rights of any Participant or beneficiary under any Award granted under the Plan
prior to the date such amendment is adopted by the Board; and

 

  (b) without further approval of the shareholders of the Company, no amendment
shall increase the number of shares of Common Stock which may be issued pursuant
to Awards hereunder, except for increases resulting from Section 14 hereof.

12. Termination of Employment or Service. If the employment of a Participant
terminates, other than pursuant to paragraphs (a) through (c) of this
Section 12, all unexercised, deferred and unpaid Awards shall terminate 90 days
after such termination of employment or service, unless the Award Agreement
provides otherwise, and during such 90-day period shall be exercisable only to
the extent provided in the Award Agreement. Notwithstanding the foregoing,
(i) if a Participant’s employment is terminated for Cause, to the extent the
Award is not effectively exercised or has not vested prior to such termination,
it shall lapse or be forfeited to the Company immediately upon termination and
(ii) a director’s option shall terminate upon the earlier of the tenth
anniversary of the date of grant or the third anniversary of the termination of
the Participant’s service as a director. In all events, an Award will not be
exercisable after the end of its term as set forth in the Award Agreement.

(a) Retirement. When a Participant’s employment terminates as a result of
Retirement or early retirement, the Committee (in the form of an Award Agreement
or otherwise) may permit Awards to continue in effect beyond the date of
Retirement, or early retirement, and the exercisability and vesting of any Award
may be accelerated.

(b) Resignation in the Best Interests of the Company. When a Participant resigns
from the Company and, in the judgment of the chief executive officer or other
senior officer designated by the Committee, the acceleration and/or continuation
of outstanding Awards would be in the best interests of the Company, the
Committee may authorize, where appropriate taking into account any regulatory or
accounting implications of such action, the acceleration and/or continuation of
all or any part of Awards granted prior to such termination.

(c) Death or Disability of a Participant.

(i) In the event of a Participant’s death, the Participant’s estate or
beneficiaries shall have a period specified in the Award Agreement within which
to receive or exercise any outstanding Award held by the Participant under such
terms, and to the extent, as may be specified in the applicable Award Agreement.
Rights to any such outstanding Awards shall pass by will or the laws of descent
and distribution in the following order: (a) to beneficiaries so designated by
the

 

6



--------------------------------------------------------------------------------

Participant; if none, then (b) to a legal representative of the Participant; if
none, then (c) to the persons entitled thereto as determined by a court of
competent jurisdiction. Subject to subparagraph (iii) below, Awards so passing
shall be exercised or paid out at such times and in such manner as if the
Participant were living.

(ii) In the event a Participant is deemed by the Company to be disabled within
the meaning of the Company’s long-term disability plan, the Award shall be
exercisable for the period, and to the extent, specified in the Award Agreement.
Awards and rights to any such Awards may be paid to or exercised by the
Participant, if legally competent, or a legally designated guardian or
representative if the Participant is legally incompetent by virtue of such
disability.

(iii) After the death or disability of a Participant, the Committee may in its
sole discretion at any time (1) terminate restrictions in Award Agreements;
(2) accelerate any or all installments and rights; and (3) instruct the Company
to pay the total of any accelerated payments in a lump sum to the Participant,
the Participant’s estate, beneficiaries or representative, notwithstanding that,
in the absence of such termination of restrictions or acceleration of payments,
any or all of the payments due under the Awards might ultimately have become
payable to other beneficiaries.

(iv) In the event of uncertainty as to interpretation of or controversies
concerning this paragraph (c) of Section 12, the Committee’s determinations
shall be binding and conclusive.

(d) No Employment or Service Rights. The Plan shall not confer upon any
Participant any right with respect to continuation of employment by the Company
or service as a director, nor shall it interfere in any way with the right of
the Company to terminate any Participant’s employment at any time.

13. Nonassignability. Except as provided in subsection (c) of Section 12 and
this Section 13, no Award or any other benefit under the Plan shall be
assignable or transferable, or payable to or exercisable by anyone other than
the Participant to whom it was granted. Notwithstanding the foregoing, the
Committee (in the form of an Award Agreement or otherwise) may permit Awards,
other than ISOs, to be transferred to members of the Participant’s immediate
family, to trusts for the benefit of the Participant and/or such immediate
family members, and to partnerships or other entities in which the Participant
and/or such immediate family members own all the equity interests. For purposes
of the preceding sentence, “immediate family” shall mean a Participant’s spouse,
issue and spouses of his issue.

14. Adjustments. In the event of any corporate event or transaction, such as a
merger, consolidation, share exchange, recapitalization, reorganization,
separation, stock dividend, stock split, split-up, spin-off or other
distribution of stock or property of the Company, combination of shares,
exchange of shares, dividend in kind, or other like change in capital structure
or distribution (other than normal cash dividends) to shareholders of the
Company, the Committee, in order to prevent dilution or enlargement of
Participants’ rights under the Plan, shall substitute or adjust, in an equitable
manner (including adjustments to avoid fractional shares), the number of Common
Shares (i) reserved under the Plan, (ii) available for Incentive Stock Options,
or

 

7



--------------------------------------------------------------------------------

Restricted Stock, (iii) for which Awards may be granted to an individual
Participant, and (iv) covered by outstanding Awards denominated in stock,
(b) the stock prices related to outstanding Awards; and (c) the appropriate Fair
Market Value and other price determinations for such Awards. In the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Committee shall be authorized to issue or
assume Awards, whether or not in a transaction to which Section 424(a) of the
Code applies, by means of substitution of new Awards for previously issued
awards or an assumption of previously issued awards. All adjustments under this
Section 14 shall be made in a manner such that they will not result in a penalty
under Section 409A of the Code. Any adjustment, waiver, conversion or other
action taken by the Committee under this Section 14 shall be conclusive and
binding on all Participants, the Company and their successors, assigns and
beneficiaries.

15. Notice. Any notice to the Company required by any of the provisions of the
Plan shall be addressed to the director of human resources or to the chief
executive officer of the Company in writing, and shall become effective when it
is received by the office of either of them.

16. Unfunded Plan. The Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to Common Stock
under the Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any Common Stock,
nor shall the Plan be construed as providing for such segregation, nor shall the
Company nor the Board nor the Committee be deemed to be a trustee of any Common
Stock to be granted under the Plan. Any liability of the Company to any
Participant with respect to a grant of Common Stock or rights thereto under the
Plan shall be based solely upon any contractual obligations that may be created
by the Plan and any Award Agreement; no such obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by the Plan.

17. Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Wisconsin without
giving effect to its conflicts of law provisions.

18. Effective and Termination Dates. The effective date of the Plan is
February 10, 2000. The Plan shall terminate on February 9, 2010 subject to
earlier termination by the Board pursuant to Section 11, after which no Awards
may be made under the Plan, but any such termination shall not affect Awards
then outstanding or the authority of the Committee to continue to administer the
Plan.

19. Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant pursuant to an Award shall not be deemed a part of
such Participant’s regular, recurring compensation for purposes of the
termination or severance plans of the Company and shall not be included in, nor
have any effect on, the determination of benefits under any other employee
benefit plan, contract or similar arrangement, unless the Committee expressly
determines otherwise.

 

8